DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s filing on 09/17/2020.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in TAIWAN on April 7, 2020. It is noted, however, that applicant has not filed a certified copy of the TW. Application No. 109111636 application as required by 37 CFR 1.55.
Claim Objections
4. 	Claims 1, 8, 14 are objected to because of the following informalities:  
	Regarding claim 1, line 12, please amend as follows: “comparison based on the output voltage and the reference voltage, and when the comparator”, since from the Figures, it is apparent that the comparator is providing compared output signal (i.e. control signal) based on two received signals, which are ‘output voltage’ and ‘reference voltage’.
Regarding claim 8, please amend, on line 5, as follows: “performing a comparison based on the output voltage and reference voltage by using a”, since from the Figures, it is apparent that the comparator is providing compared output signal (i.e. control signal) based on two received signals, which are ‘output voltage’ and ‘reference voltage’.
	Regarding claim 14, please amend as follows:
Line 9,” a comparator configured to perform based on a first comparison on the output voltage and the” and
Line 13, “comparator performs a second comparison based on the output voltage and the reference voltage”, 
since from the Figures, it is apparent that the comparator is providing compared output signal (i.e. control signal) based on two received signals, which are ‘output voltage’ and ‘reference voltage’.
[NOTE. for examination purpose, Examiner implemented/added “based on”, for each respective claim, as the claims are being rejected, as can be seen below. In the event, if Applicant feels the need that Examiner’s 
 Appropriate correction is required.
Specification
5. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	 Claims 1, 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US Pub 2015/0137778), in view of Guo et al. (“Guo”, US Pat 7764054).
Regarding claim 1, Miyazaki teaches (Para 33-49) a voltage regulation system (Fig. 4), comprising: a switch power stage circuit (Vin, Vss, 4-7) having an output end (i.e. node 2) electrically connected to a load element (Load 14), wherein a voltage (output voltage on node 2 is Vout) on the output end (on node 2) of the switch power stage circuit (Vin, Vss, 4-7) is defined as an output voltage (Vout); a pulse generator (10) connected to the switch power stage circuit (Vin, Vss, 4-7) and configured to output a pulse signal (PP, PN) to the switch power stage circuit (Vin, Vss, 4-7) to trigger (meaning driving or turning on/off) the switch power stage circuit (Vin, Vss, 4-7) to supply power (on node 2) to the load element (14);
a comparator (8) having a first input end (i.e. inverting terminal receiving Vout as a feedback voltageVfb), a second input end (i.e. non-inverting terminal receiving Vref), an output end (8’s output), and a trigger end (CLK which is outputted from clock generator 21 to trigger 8), the first input end (inverting terminal) receiving the output voltage (Vout as Vfb), the second input end (non-inverting terminal) receiving a reference voltage (Vref), and the output end (8’s output) connected to the pulse generator (10), wherein when the comparator (8) is triggered through the trigger end (CLK), the comparator (8) performs a comparison based on the output voltage (Vout, which is received as Vfb) and the reference voltage (Vref), and when the comparator (8) determines that the output voltage (Vout, received as Vfb) is lower than the reference voltage (Vref), the comparator (8) outputs a control signal (via the output end of 8) to trigger the pulse generator (10) to output the pulse signal (PP, PN); and a clock generator (21) configured to generate a clock signal (CLK), wherein the comparator (8) triggers (using 21’s CLK output, used to trigger 8) the comparison (8’s operation) based on the clock signal (i.e. CLK0 from oscilloscopes) and the pulse signal (i.e. PP, PN driving power stage circuit and eventually generating mode switching signal that is used in 21, for various load conditions); wherein a frequency of the clock signal (21’s output CLK) is dynamically adjusted (by 21) based on the pulse signal (i.e. PP, PN driving power stage circuit and eventually generating mode switching signal that is used in 21, for various load conditions. Moreover Fig. 11-12 shows further pulse adjustment control 40) … the control signal (using ‘control signal, which is output of 8’, loop feedback configuration that goes thru 10 and switch power stage circuit, respectively).
However, Miyazaki fail to teach a frequency of the clock signal is dynamically adjusted based on the pulse signal and the control signal.
However, Guo teaches (Fig. 9-10; col. 7 L1-col. 8 L60, col. 3 L28-col. 4 L25, col. 6 L6-40) a frequency of the clock signal (CLK is for defining switching frequency and SCLK is leading or trailing clock signal (i.e. trigger signal)) is dynamically adjusted (using S7, 103 and 108- which is adjusting frequency of the clock signal CLK) based on the pulse signal (PWM) and the control signal (i.e. using comparator 132’s output operation, a control signal).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Miyazaki’s voltage regulation system to include a frequency of the clock signal being 
Regarding claim 7, Miyazaki teaches the comparator (8) is a latch- type comparator (i.e. Fig. 5).
Regarding claim 8, Miyazaki teaches (Para 33-49) a voltage regulation method (Fig. 4), comprising: outputting (using pulse generator 10) a pulse signal (PP, PN)  to trigger (meaning driving or turning on/off) a switch power stage circuit (Vin, Vss, 4-7) to supply power (Vin) to a load element (Load 14), wherein a voltage (output voltage on node 2 is Vout) on the output end (on node 2) of the switch power stage circuit is defined as an output voltage (on node 2); performing a comparison (8) based on the output voltage (i.e. using inverting terminal receiving Vout as a feedback voltage Vfb) and a reference voltage (i.e. non-inverting terminal receiving Vref) by using a comparator (8), wherein when the comparator (8) determines that the output voltage (Vout, received as Vfb) is lower than the reference voltage (Vref), the comparator outputs a control signal (8’s output end) to trigger the pulse generator (10) to output the pulse signal(PP, PN); inputting a clock signal (CLK) to the comparator (8) to trigger the comparator to perform the comparison based on the clock signal (CLK) and the pulse signal (PP, PN); and dynamically adjusting a frequency of the clock signal (CLK’s frequency is adjusted (i.e. increase or staying the same etc.) and provided, using 21) based on the pulse signal (i.e. PP, PN driving power stage circuit and eventually generating mode switching signal that is used in 21, for various load conditions. Moreover Fig. 11-12 shows further pulse adjustment control 40) … the control signal (using ‘control signal, which is output of 8’, loop feedback configuration that goes thru 10 and switch power stage circuit, respectively).
However, Miyazaki fail to teach a frequency of the clock signal is dynamically adjusted based on the pulse signal and the control signal.
However, Guo teaches (Fig. 9-10; col. 7 L1-col. 8 L60, col. 3 L28-col. 4 L25, col. 6 L6-40) a frequency of the clock signal (CLK is for defining switching frequency and SCLK is leading or trailing clock signal (i.e. trigger signal)) is dynamically adjusted (using S7, 103 and 108- which is adjusting frequency of the clock signal CLK) based on the pulse signal (PWM) and the control signal (i.e. using comparator 132’s output operation, a control signal).

Regarding claim 14, Miyazaki teaches (Para 33-49) a voltage regulation system (Fig. 4), comprising: a switch power stage circuit (Vin, Vss, 4-7) having an output end (i.e. node 2) electrically connected to a load element (Load 14), wherein a voltage (output voltage on node 2 is Vout) on the output end (on node 2) of the switch power stage circuit (Vin, Vss, 4-7) is defined as an output voltage (Vout); a pulse generator (10) connected to the switch power stage circuit (Vin, Vss, 4-7) and configured to output a pulse signal (PP, PN) to the switch power stage circuit (Vin, Vss, 4-7) to trigger (meaning driving or turning on/off) the switch power stage circuit (Vin, Vss, 4-7) to supply power (on node 2) to the load element (14);
a clock generator (21) configured to generate a clock signal (CLK); a comparator (8) configured to perform a first comparison based on the output voltage (i.e. inverting terminal receiving Vout as a feedback voltage Vfb), and the reference voltage (i.e. non-inverting terminal receiving Vref) based on a clock signal (CLK which is outputted from clock generator 21 to trigger 8), and when the comparator (8) determines that the output voltage is lower than the reference voltage, the comparator outputs a control signal (output of 8) to trigger the pulse generator (10) to output the pulse signal (PP, PN), and wherein the comparator (8) performs a second comparison (i.e. using feedback, multiple comparison operation takes place) based on the output voltage (i.e. inverting terminal receiving Vout as a feedback voltage Vfb) and the reference voltage (i.e. non-inverting terminal receiving Vref) in response to the pulse signal (i.e. PP, PN driving power stage circuit and eventually generating mode switching signal that is used in 21, for various load conditions. Moreover Fig. 11-12 shows further pulse adjustment control 40); and wherein a frequency of the clock signal (CLK’s frequency is adjusted (i.e. increase or staying the same etc.) and provided, using 21) is to increase or stay the same based on a result of the second comparison (using ‘control signal, which is output of 8’, loop feedback configuration that goes thru 10 and switch power stage circuit, respectively).
2nd comparison of the comparator is in response to a fall edge of the pulse signal; and wherein a frequency of the clock signal being adjusted based on the 2nd comparison.
However, Guo teaches (Fig. 9-10; col. 7 L1-col. 8 L60, col. 3 L28-col. 4 L25, col. 6 L6-40) 2nd comparison (i.e. 132) of the comparator is in response to a fall edge of the pulse signal (i.e. 103, 108, s7); and wherein a frequency of the clock signal (CLK is for defining switching frequency and SCLK is leading or trailing clock signal (i.e. trigger signal)) being adjusted based on the 2nd comparison.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Miyazaki’s voltage regulation system to include a frequency of the clock signal being dynamically adjusted based on the pulse signal and the control signal, as disclosed by Guo, as doing so would have provided dual-edge pulse modulation (PWM) and non-linear control of overall circuit, as taught by Guo (abstract).
Allowable Subject Matter
8. 	Claims 2-6 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 2, a search of prior art(s) failed to teach “the comparator triggers the comparison respectively on a positive edge of the clock signal and a negative edge of the pulse signal, and in a condition that the comparator outputs the control signal when the positive edge of the clock signal appears and the comparator does not output the control signal when the negative edge of the pulse signal appears, the frequency of the clock signal stays the same”
Claims 3-6 are depending from claim 2. 
Regarding claim 9, a search of prior art(s) failed to teach “the comparator triggers the comparison respectively on a positive edge of the clock signal and a negative edge of the pulse signal, and in a condition that the comparator outputs the control signal when the positive edge of the clock signal appears and the comparator does not output the control signal when the negative edge of the pulse signal appears, the frequency of the clock signal stays the same”.
Claims 10-13 are depending from claim 9.
Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        3/20/2022

/THIENVU V TRAN/Supervisory Patent Examiner, Art Unit 2839